HARRY W. WELLFORD,
Circuit Judge, concurring.
HARRY W. WELLFORD, Circuit Judge.
This is a difficult case which has occupied a district judge and concerned this court over a considerable period of time. It involves a close question regarding the extent of curtilage in a rural area, probable cause for the issuance of a search warrant, and other issues concerning the legality of a search of rural outbuildings by Kentucky police.
I. CURTILAGE
Defendants challenge the observations and thermal imaging conducted by police officers in the course of their investigation of defendants because allegedly they took place within the curtilage of the defendants’ home prior to issuance of the contested search warrant. I would affirm the district court’s analysis of this issue, first to the effect that the relevant portion of Chestnut Grove Road used by the officers to make observations was not within the curtilage. Thus, evidence of the observations made, the smelling of marijuana, and thermal imaging from the road did not take place within the curtilage, and were therefore properly taken into account by the judge issuing the warrant. Although the issues are close, I find no error in this curtilage determination by the district judge.
II. PROBABLE CAUSE (APART FROM THERMAL IMAGING)
I concur also in this court’s decision that the informer’s tip, especially as a “suspect” in area drug operations, “corroborated by independent police investigation” (apart from thermal imaging), including the officers’ observations at the scene, furnished sufficient probable cause under the totality of the circumstances for the state judge’s issuance of the search warrant. Apart from the thermal imaging survey by detective Ledford, I conclude that the actions of the officers, as set out by the district court, were: (1) based upon adequate and reasonable police investigation; (2) based upon a totality of circumstances indicating probable cause to believe that defendants *415were engaged in an illegal marijuana operation; and (3) were not reckless, arbitrary, flagrant, dishonest, nor even negligent. That much of the information obtained about defendants was based upon hearsay does not render the information unreliable under the circumstances. The affidavit of detective Cool adequately set forth the background circumstances in his affidavit for a search warrant. It describes the location of the property to be searched in detail, together with outbuildings purportedly possessed by defendants. The affidavit was adequate for the judge’s determination of probable cause for the search, again apart from any thermal imaging utilized.
III. FRANKS CHALLENGE TO AFFIDAVIT
After conducting a Franks v. Delaware, 438 U.S. 154, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978), hearing, mandated upon remand, the district court found no demonstrated violation by detective Cool of the Kentucky State Police of the Franks requirements. I agree with our conclusion of the correctness of the district court’s finding that defendants failed to show either “deliberate falsehood or ... reckless regard for the truth” in the submission of the challenged affidavit. Franks, 438 U.S. at 171.
IV. THERMAL IMAGING
The court, in United States v. Ishmael, 48 F.3d 850 (5th Cir.1995), considered the government’s use of thermal imaging in investigating marijuana production in outbuildings in a remote, rural area. Ishmael found the practice to be constitutional, not an unreasonable invasion of privacy in somewhat comparable circumstances to those involved in this case. In that case, the defendant attempted to conceal the marijuana activity, and he, like the Blacks, exhibited subjective expectations of privacy. The Fifth Circuit found no constitutional violation in the use of the thermal imaging device under those circumstances and reversed the district court’s suppression of evidence obtained by the use of the device. Ishmael, 48 F.3d at 856; see also United States v. Myers, 46 F.3d 668 (7th Cir.1995), and United States v. Ford, 34 F.3d 992 (11th Cir.1994).1 See also the earlier case of United States v. Pinson, 24 F.3d 1056 (8th Cir.1994), reaching the same conclusion. The Ninth Circuit joined the chorus of agreement on the issues in United States v. Kyllo, 190 F.3d 1041 (9th Cir.1999), cert. granted, 530 U.S. 1305, 121 S.Ct. 29, 147 L.Ed.2d 1052 (2000). Compare United States v. Cusumano, 67 F.3d 1497, 1504 n. 11 (10th Cir.1995), vacated on other grounds, 83 F.3d 1247 (10th Cir. 1996) (en banc), as noted in United States v. Elkins, 95 F.Supp.2d 796 (W.D.Tenn. 2000) (expressing a distinctly minority view).
I am persuaded by the virtuously unanimous authority on the thermal imaging issue that the use of this equipment did not violate defendants’ constitutional rights with respect to the outbuildings on the subject property. I would add this evidence, therefore, to the other evidence addressed in considering whether there was probable cause for the search under the totality of circumstances.
V: APPLICABILITY OF LEON
United States v. Leon, 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1983), decided that “evidence obtained by offers acting in reasonable reliance on a search warrant *416issued by a detached and neutral magistrate” may be admissible in a criminal trial even if “ultimately found to be unsupported by probable cause.”2 Id. at 900, 104 S.Ct. 3405. The Court’s opinion in Leon considered the tension in such cases between “unreasonable invasions of privacy” and admission of “evidence which exposes the truth.” Id. at 900-01 (quoting Alderman v. United States, 394 U.S. 165,175, 89 S.Ct. 961, 22 L.Ed.2d 176 (1969)). Like the instant case, Leon included drug involvement of a defendant who challenged the basis for the search warrant involved, because it was “devoid of information establishing the informants’ reliability” and because the information contained in the affidavit was stale and “these deficiencies had not been cured by police investigation.” Id. at 904-05.
Leon considered or assessed, in making its analysis as to admissibility of evidence of illicit drug conduct, despite the aforesaid deficiencies in the search warrant process, “the flagrancy of the policy misconduct.” Id. at 911. It also considered whether in that process the search had been made in “good-faith rebanee” on the warrant, comparable to a good-faith arrest by a police officer based upon his rebanee upon an apparently valid statute. Id. at 911. See Michigan v. DeFillippo, 443 U.S. 31, 99 S.Ct. 2627, 61 L.Ed.2d 343 (1979).
Reasonable minds frequently may differ on the question whether a particular affidavit establishes probable cause, and we have thus concluded that the preference for warrants is most appropriately effectuated by according “great deference” to a magistrate’s determination. Spinelli v. United States, 393 U.S.[410,] 419[„ 89 S.Ct. 584, 21 L.Ed.2d 637 (1969)]. See Illinois v. Gates, 462 U.S. at 236; United States v. Ventresca, supra, [380 U.S. 102,] at 108-109[„ 85 S.Ct. 741,13 L.Ed.2d 684 (1965)].
Leon, 468 U.S. at 914, 104 S.Ct. 3405. The issuing magistrate must, however, have “a substantial basis for determining the existence of probable cause; Illinois v. Gates, 462 U.S. at 239,” id. at 915, 104 S.Ct. 3405, looking to the “totality of the circumstances.” Leon emphasized both that “the exclusionary rule is designed to deter police misconduct” and “the extreme sanction of exclusion.” Id. at 916. Finally, the Court in Leon observed that it was only in the “unusual case” that exclusion of evidence would “further the purposes of the exclusionary rule.” Id. at 918. Such rule of exclusion “cannot be expected: ... to deter objectively reasonable law enforcement activity.” Id. at 919. “Where the official action was pursued in complete good faith, however, the deterrence rationale loses much of its value.” United States v. Peltier, 422 U.S. 531, 539, 95 S.Ct. 2313, 45 L.Ed.2d 374 (1975), quoted in Leon, 468 U.S. at 919.3
Not only must the officer’s conduct be in objective good faith in this situation, his “reliance on the magistrate’s probable-cause determination and on the technical sufficiency of the warrant ... must be objectively reasonable.” Id. at 922. More than that, the courts must look to whether the officers in this case acted in a “dishonest” or “reckless” fashion in preparing the affidavit in question, or that they could not *417reasonably have believed there was probable cause to effect the search at issue.
Applying the aforesaid principles from the landmark Leon decision, I believe that the evidence obtained of illegal marijuana production in the Black outbuilding should not have been excluded. The following findings of the district court with respect to the actions of the Kentucky police and the issuance of a warrant by Kentucky Judge Shewmaker demonstrate that these actions were taken in good faith and were objectively reasonable.
VI. CONCLUSION
The district court was not in error in overruling defendants’ motion to suppress for all of the reasons stated. In addition, I would hold the thermal imaging under the circumstances not to have violated defendants’ constitutional rights. Finally, I would hold that the actions of the police met the Leon reasonable good-faith standards. Accordingly, I concur in affirming the decision of the district court.

. The Eleventh Circuit reiterated this result in United States v. Robinson, 62 F.3d 1325 (11th Cir.1995), noting no contrary authority.


. The government’s petition for certiorari presented the question whether, under the Fourth Amendment, "evidence seized in reasonable good faith reliance on a search warrant that is subsequently held to be defective" should be upheld. Id. at 905, 104 S.Ct. 3405.


. The Court applied an objective test of the good faith of police officers particularly “when an officer acting with objective good faith has obtained a search warrant from a judge or magistrate and acted within its scope.” Id. at 920, 104 S.Ct. 3405.